ORDER
BETH BLOOM, UNITED STATES DISTRICT JUDGE'
THIS CAUSE is before the Court upon the parties’ Joint Renewed Motion for Court Approval of Settlement Agreement and General Release, ECF No. [83] (the “Motion”), filed on July 12, 2017, which requests that the Court approve the parties’ settlement. Plaintiff Michael Molnoski (“Plaintiff’ or “Molnoski”) and Defendants James Batmasian and Marta Batmasian (together, “Defendants”) have settled this case, filed under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. section 201 et seq. See ECF No. [83-1] (the “Settlement Agreement” or “Agreement”). This Court has the responsibility of approving settlement agreements for cases arising under the FLSA if the parties" choose "not to present their settlement to the Secretary of Labor. See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352-55 (11th Cir. 1982). The Court has carefully considered the Motion, the Agreement, and the record, and is otherwise fully advised in the premises.
When an employer violates the FLSA, the employer is liable for the amount owed under the FLSA, as well as “an additional equal amount- as liquidated damages.” 29 U.S.C. § 216(b). Unlike with many claims, parties may not bargain away the-FLSA’s protections. See Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 708, 65 S.Ct. 895, 89 L.Ed. 1296 (1945) (“[T]he *1356same policy which forbids employee waiver of the minimum statutory rate because of inequality of bargaining power, prohibits these same employees from bargaining with their employer in determining whether so little damage was suffered that waiver of liquidated damage is called for.”); Lynn’s Food Stores, 679 F.2d at 1352-53; Hogan v. Allstate Beverage Co., 821 F.Supp.2d 1274, 1281 (M.D. Ala. 2011). Therefore, parties may not bargain away the right to liquidated damages. See D.A. Schulte, Inc. v. Gangi, 328 U.S. 108, 114, 66 S.Ct. 925, 90 L.Ed. 1114 (1946) (“[W]e think the remedy of liquidated damages cannot be bargained away by bona fide settlements of disputes over coverage.”); Lynn’s Food Stores, 679 F.2d at 1353 n.8.
 The parties, through counsel, stipulate that the Agreement represents a fair and reasonable resolution of Plaintiffs claims for the total payment of $45,000.00. Pursuant to the Agreement, Molnoski will receive a total of $25,000.00 representing $5,000.00 for his wage claim, and $20,000.00 as compensatory damages, while Plaintiffs counsel will receive $20,000.00 for attorney’s fees and costs. Thus, the Agreement’s terms do not indicate what portion, if any,. Plaintiff s payment corresponds to liquidated damages. Regarding the. amount corresponding to wages or overtime compensation under 29 U.S.C. section 216(b), Plaintiff is entitled to an equal amount — an additional amount — in liquidated damages. Because the parties fail to indicate whether Plaintiff will receive an additional, equal amount for liquidated damages, the Agreement must be rejected.
Accordingly, it is ORDERED AND ADJUDGED as follows:
1. The Motion, ECF No. [83], is DENIED.
2. The parties must submit a settlement agreement that conforms with the FLSA and the guidance contained herein no later than July 19, 2017.
DONE AND ORDERED in Miami, Florida, this 13th day of July, 2017.